DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 8, 11-12 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 of U.S. Patent No. 10794898 B2 and also Claims 1-2, 4-7, 10-12 and 14-17 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 5-9 and 14 of Co-pending Application No. 16/897,977. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader than the patent and the Co-pending Application, therefore, the patented and the Co-pending Application claims anticipate the instant claims.

Claims 1-2, 4-8, 10-12, 14-17 and 19 of the instant application correspond to the patented and Co-pending Application claims as follows:

Instant application
USPAT 10794898 B2
Co-pending Application No. 16/897,977
1 , 11
1 
1
2, 12
2
2
4, 14

5,6 
5, 15

7
6, 16

8
7, 17

9
8, 19
3

10

14


	Claims 3, 9, 13, 18 and 20 are also rejected, because of their dependency status from claims 1 and 11.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2015/0204847 A1 by Thomas et al (hereinafter Thomas).


Regarding Claim 1, Thomas teaches a method for identifying a compound that alters fluorescence resonance energy transfer (FRET) of a protein (Abstract, Claim 1) comprising: 
providing a genetically engineered cell comprising two tau proteins (Abstract, Par. [0099], Claim 1), 
wherein a first tau protein comprises a first heterologous domain, wherein the first heterologous domain comprises a first probe (Abstract, Par. [0012], Claim 1), 
wherein a second tau protein comprises a second heterologous domain, wherein the second heterologous domain comprises a second probe (Abstract, Par. [0012], Claim 1); 
wherein the first and second tau proteins form an oligomer in the cell (inherently teaches because cell contains both tau proteins); 
contacting the cell with a test compound to form a mixture (Abstract, Par. [0006], Claim 1); and 
measuring fluorescence lifetime of the first probe, the second probe, or the combination thereof (Abstract, Par. [0006], Claim 1).  

Regarding Claim 2, Thomas teaches wherein a difference between the fluorescence lifetime in the presence of the test compound and the fluorescence lifetime in the absence of the test compound indicates that the test compound alters the FRET of the first tau protein, the second tau protein, or a combination thereof (Abstract, Par. [0007-0008], Claim 1).  

Regarding Claim 3, Thomas teaches wherein the cell is substantially free of fibrillar tau proteins (Par. [0006], Claim 1: a genetically engineered cell that includes a target protein. In one embodiment, the target protein includes two heterologous domains. The first heterologous domain includes a first chromophore, and the second heterologous domain includes a second chromophore thus teaches free of fibrillar tau proteins).  

Regarding Claim 4, Thomas teaches wherein the first heterologous domain is located at the amino-terminal end of the first tau protein and the second heterologous domain is located at the carboxy-terminal end of the second tau protein (Par. [0046]).  

Regarding Claim 5, Thomas teaches wherein the first probe and the second probe are a donor-acceptor pair (Par. [0012, 0042]).  

Regarding Claim 6, Thomas teaches wherein the measuring comprises capturing fluorescence lifetime waveforms emitted by the donor probe, the acceptor probe, or a combination thereof (Par. [0012, 0042]).  

Regarding Claim 7, Thomas teaches wherein the fluorescence lifetime of the donor probe, the acceptor probe, or a combination thereof, is changed in the presence of the test compound (Abstract, Par. [0006], Claim 1, 2). 
 
Regarding Claim 8, Thomas teaches wherein the measuring of the fluorescence lifetime comprises high throughput screening (Par. [0005]).  

Regarding Claim 9, Thomas teaches wherein the first and second tau proteins are different isoforms (Par. [0008, 0012, 0041]).  

Regarding Claim 10, Thomas teaches wherein the first tau protein, the second tau protein, or both tau proteins comprise a mutation (Par. [0047, 0057]).
  
Regarding Claim 11, Thomas teaches a method for identifying a compound that alters fluorescence resonance energy transfer (FRET) of a protein (See Claim 1 rejection) comprising: 
providing a genetically engineered cell comprising a tau protein (See Claim 1 rejection), 
wherein the tau protein comprises two heterologous domains, wherein a first heterologous domain comprises a first probe (See Claim 1 rejection), and 
wherein a second heterologous domain comprises a second probe (See Claim 1 rejection), and 
wherein the tau protein forms an oligomer in the cell (See Claim 1 rejection); 
contacting the cell with a test compound to form a mixture (See Claim 1 rejection); and 
measuring fluorescence lifetime of the first probe, the second probe, or the combination thereof (See Claim 1 rejection).  

Regarding Claim 12, Thomas teaches wherein a difference between the fluorescence lifetime in the presence of the test compound and the fluorescence lifetime in the absence of the test compound indicates that the test compound alters the FRET of the tau protein (See Claim 2 rejection).  
Regarding Claim 13, Thomas teaches wherein the cell is substantially free of fibrillar tau proteins (See Claim 3 rejection).  

Regarding Claim 14, Thomas teaches wherein the first heterologous domain is located at the amino- terminal end of the tau protein and the second heterologous domain is located at the carboxy-terminal end of the tau protein (See Claim 4 rejection).  

Regarding Claim 15, Thomas teaches wherein the first probe and the second probe are a donor- acceptor pair (See Claim 5 rejection).  

Regarding Claim 16, Thomas teaches wherein the measuring comprises capturing fluorescence lifetime waveforms emitted by the donor probe, the acceptor probe, or a combination thereof (See Claim 6 rejection).  

Regarding Claim 17, Thomas teaches wherein the fluorescence lifetime of the donor probe, the acceptor probe, or a combination thereof, is changed in the presence of the test compound (See Claim 7 rejection).  

Regarding Claim 18, Thomas teaches wherein the fluorescence lifetime of the donor probe is unchanged in the presence of the test compound (Claim 2: the fluorescence lifetime of the first chromophore, the second chromophore, or the combination thereof, is changed in the presence of the test compound, another word, any one or both is changed thus teaches the limitation).
  
Regarding Claim 19, Thomas teaches wherein the measuring of the fluorescence lifetime comprises high throughput screening (Par. [0005, 0013, 0069]).  
Regarding Claim 20, Thomas teaches wherein the tau protein is selected from isoform 2N4R, isoform 2N3R, isoform 1N4R, isoform 1N3R, isoform 0N4R, or isoform 0N3R (Par. [0080], [0094]: Two-color constructs could be made with other SERCA isoforms or different proteins that undergo conformational changes associated with function this teaches the limitation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886